 

 

F|LED

uNlTED STATES DiSTRlCT CouRT November 291 2018
EASTERN DISTRlCT oF CALlFoRNlA

CLERK, US DS|TR|CT COURT
EASTERN D|STR|CT OF
CALIFORNIA

 

UN|TED STATES OF Al\/lERlCA, Case No. 2:18-mj-00229-KJN
Plaintiff,

v. ORDER FOR RELEASE OF
PERSON |N CUSTODY

DASHELL BOATl\/IAN

Defendant_

 

 

TO: UN|TED STATES MARSHAL:
This is to authorize and direct you to release DASHELL BOATl\/lAN

Case No. 2:18-m|'-00229-KJN Charge 18 USC § 922(g)§1) from custody for the

following reasons:

Release on Personal Reoognizance

Bail Posted in the Sum of $

 

Unseoured Appearanoe Bond $

Appearanoe Bond with 10% Deposit

 

Appearanoe Bond with Surety
Corporate Surety Bail Bond

 

X (Other): Order dismissinq case

|ssued at Saoramento, California on November 29, 2018 at 9:45 AM

v/
By: %M@ //, /1/--»

y v

Magistrate J fe Kendall J. Newman

 

